FERGUSON, Senior Judge
(dissenting):
On the basis of the renewed effort by the military to exact from an accused an agree*265ment effecting restrictive orchestration of the exercise of trial rights and procedures, as evidenced in United States v. Holland, 23 U.S.C.M.A. 442, 50 C.M.R. 461, 1 M.J. 58 (1975), and the case at bar, I am more convinced than ever that:1
[Pjretrial agreements are properly limited to the exchange of a plea of guilty for approval of a stated maximum sentence.
It may well be, as Judge Cook opines, though I am not so assured, that a legal technician might conclude that the condition herein of concern “imposes no condition upon an accused in the exercise of his rights, but expresses a truism as to the normal sequence of events at trial.” At least, it may well be that we would so hold in the possible future event that a party at the trial level might attempt to use it otherwise. However, if that is in fact the case, I am more than a little perplexed as to why many convening authorities Army-wide find it necessary to include this maligned condition in all pretrial agreements accepted. To the extent that it could be construed to affect the Care2 inquiry or the hearing of evidence in support of a motion made at an Article 39(a) session prior to entry of a plea, it quite clearly not only would impinge upon certain fundamental rights of the accused, but also would interfere with the control over the trial proceedings by the military judge — neither of which is permissible. United States v. Holland, supra.
Why the military perpetuates its sequential forays into control of the trial proceedings via pretrial agreements is beyond my understanding, but I, for one, refuse to condone nonjudicial restriction of the due course of judicial process. Pretrial agreements have been employed in the military since 1953 and this Court has permitted their use, though not without certain reservations.3 However, in my opinion, inclusion in the agreement of any conditions other than those addressing the nature of the plea and the limitation on maximum sentence poses an intolerable risk of jading military justice. Therefore, I respectfully dissent.

. United States v. Cummings, 17 U.S.C.M.A. 376, 380, 38 C.M.R. 174, 178 (1968).


. United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247 (1969).


. See United States v. Welker, 8 U.S.C.M.A. 647, 25 C.M.R. 151 (1958); United States v. Allen, 8 U.S.C.M.A. 504, 25 C.M.R. 8 (1957).